DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2020 has been entered.

Claim Objections
Claims 1-16 are objected to because of the following informalities: 
The claims appear to be a literal translation into English from a foreign document and contain numerous grammatical and idiomatic errors.  
Claim 1, line 2 contains an extraneous comma which separates the description from the object it describes (“at least one connection assembly, comprising a first connecting body”) – the presence of an additional comma in line 3 indicates that the comprising clause is independent but it appears that it should be describing the connection assembly. Numerous other limitations include extraneous commas which make claim interpretation more difficult.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 11-12, recites “a first side of the engaging member at least partially matching with the second connecting body”. It is unclear how the sides “match” or what aspect(s) of the sides “match”. Are they merely configured to be in contact? Do they have complimentary geometries?

This set of lines is interrupted by a wherein clause which is not separated from the remainder of the sentence, which is grammatically incorrect and renders the paragraph even more unclear. Further, line 18’s recitation of “so as to be combined” is unclear as it does not specify what is combined with the first body – the outer side of the connecting region or the second connecting body? And the term “combined” itself is unclear – are the two elements mated? Or physically transformed into a single object?
Lines 23-25 again refer to objects “matching”; in addition to being unclear as to what constitutes matching, it appears that this is a redundant recitation of the matching set forth in lines 11-13 of the same claim. Line 25 also does not make clear which of the elements of lines 23-25 has the hole, and the newly added limitations lack a necessary semicolon before “when” at the end of line 25.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06.


Claims 3 and 4 each refer to “a first side of the second connecting body”; claim 1 already defines a first side, such that these should refer to “the first side of the second connecting body” unless attempting to define a different element.
Claim 6 refers to “the temperature of the living body obtained based on the first temperature signal and the second temperature signal”; there is no antecedent basis for this limitation, as this temperature has not been obtained. It appears that the claim is missing an element which calls for using these two signals to find the temperature value.
Claim 7 now calls for “at least one” extension portion to accommodate the second temperature unit. It is unclear how the second temperature unit could be located in more than one extension portion in the case of more than the “at least one”. Further, the claim then refers to “the remaining extension portion” – it is, overall, unclear how many extension portions might be present and how the temperature units might be distributed. In the case of 3 extension portions, only at least one of them must contain a temperature unit, which leaves 2 extension portions to serve as “the remaining extension portion” (a singular description).
Claim 7 also concludes by reciting “the extension portion to out of the first detection opening” – it is unclear what is intended here and if some words should be removed or if some words are missing. The issues of claim 7 are also found in claim 11.
capable of independent cleaning – it cleans itself? It appears that the portion might be configured to be independently cleaned?

Response to Arguments
Applicant's arguments filed 1 July 2020 have been fully considered but they are not persuasive. 
Regarding the previous rejection of claim 7 under 112, the Examiner notes that amending the claim has merely changed the content of the rejection, solving one problem by creating a different problem, as noted above.
Regarding the art rejections, as the numerous clarity issues noted above prevent treatment on the merits, no art is currently applied; Applicant’s remarks regarding Cheong and Flyash will be revisited in the future if still applicable after resolution of these other issues.

Conclusion
No art is currently applied against the claims; however, as they are all rejected under 112 they are not presently allowable; the question of prior art will be revisited upon resolution of these other issues.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791